Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Mickey Lee Bates, Appellant                           Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 25346). Opinion
 No. 06-14-00096-CR         v.                         delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Burgess participating.
 The State of Texas, Appellee                          Concurring Opinion by Justice Burgess.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mickey Lee Bates, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 17, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk